Court of Appeals, State of Michigan

                                               ORDER
                                                                            Thomas C. Cameron
People of Ml v Megan Ashley Culver                                            Presiding Judge

Docket No.    336470                                                        Patrick M. Meter

LC No.         16-023506-FH                                                 Stephen L. Borrello
                                                                              Judges


                The Court orders that the June 19, 2018 opinion is hereby AMENDED to correct a
clerical error. On page seven, fifth paragraph, the fourth line is amended to read: that Arntz would have
been charged with a misdemeanor for running.

               In all other respects, the June 19, 2018 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               JUN 2 2 2018
                                        Date